BERZON, Circuit Judge,
concurring:
The majority decides, in effect, that there was sufficient evidence to establish “reason to believe” that Chavez-Gonzales had engaged in illicit drug trafficking. Only by reaching that conclusion could the court justify its assertion that we lack jurisdiction over the sufficiency issue on the merits. See 8 U.S.C. § 1252(a)(2); Lopez-Molina v. Ashcroft, 368 F.3d 1206, 1209 (9th Cir.2004) (concluding that the “reason to believe” standard for exclusion *668satisfies the jurisdictional bar for aliens who are removable because of “having committed” certain offenses).
I concur with the following observation: There is a legal burden of proof issue over which we do have jurisdiction, embedded in the sufficiency of evidence question. Under 8 U.S.C. § 1101(a)(13)(C), a legal permanent resident (LPR) is considered an applicant for admission if he “has engaged in illegal activity after having departed the United States ... [or] has committed an offense identified in section 212(a)(2).... ” This case raises the question of whether the burden of proof under 8 U.S.C. § 1101(a)(13)(C) is on the government (as for questions of deportability, 8 U.S.C. § 1229a(c)(3)) or on the alien (as for questions of admissibility. 8 U.S.C. § 1229a(c)(2)).
The legal question is a substantial one, as the answer to this question can be determinative as to whether an alien loses his or her LPR status for purposes of determining his admissibility. This court has never directly addressed the burden of proof question, see Lopez-Molina v. Ashcroft, 368 F.3d 1206 (9th Cir.2004); Alarcon-Serrano v. INS, 220 F.3d 1116 (9th Cir.2000), nor, as far as I can tell, has the Board of Immigration Appeals or any other court of appeals. See Sandoval-Loffredo v. Gonzales, 414 F.3d 892, 894 (8th Cir.2005) (recognizing but not deciding the issue).
Significantly, Chavez-Gonzales does not address whether the substantive standard applicable here is whether there was “reason to believe” that he was a drug trafficker. I recognize that this court has imported the “reason to believe” standard into the jurisdictional bar for certain criminal aliens even though it does not appear there. Lopez-Molina, 368 F.3d at 1209; Alarcon-Serrano, 220 F.3d at 1119-20. I do not find the reasoning of Lopez-Molina or Alarcori-Serrano convincing, for the reasons stated in Judge Tashima’s dissent in Lopez-Molina, 368 F.3d at 1212. While we are nonetheless bound by those two decisions, I would not import their reasoning into the separate statutory question of whether an LPR loses that status because a border official or an immigration judge reasonably believes he has committed a drug trafficking offense. Section 1101(a)(13)(C) uses the terms “has engaged” and “has committed,” not the looser term “has reason to believe.” I find it very hard to believe that Congress intended a legal permanent resident to be barred from admission because there was “reason to believe” that he was a drug trafficker even if he was not — particularly when Congress used language inconsistent with that conclusion.
This tricky substantive issue, however, has not been raised or briefed in this case; instead, both parties appear to assume that the “reason to believe” standard applies. As a result, I do not think the burden of proof matters. Even if the government bears the burden, and even if that burden must be met by “clear and convincing” evidence, that burden is met by Chavez-Gonzales’s statements at the border— if all that needs to be proven is “reason to believe.”
I therefore concur, while noting that there are thorny issues lurking here that will need to be resolved in other cases.